 


109 HCON 130 IH: Expressing the sense of the Congress with respect to the awareness, prevention, early detection, and effective treatment of viral hepatitis, and for other purposes.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 130 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. Wynn (for himself, Mr. Upton, Mr. Snyder, Mr. Abercrombie, Mr. Payne, Mr. Waxman, Mr. Rangel, Mrs. Christensen, Mrs. Jones of Ohio, Mr. Ford, Mr. Schiff, and Mr. Gutierrez) submitted the following concurrent resolution; which was referred to the Committee on Energy and Commerce
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress with respect to the awareness, prevention, early detection, and effective treatment of viral hepatitis, and for other purposes. 
  
Whereas viral hepatitis is a serious public health problem affecting millions of Americans; 
Whereas in the United States approximately 3,900,000 Americans have been infected with hepatitis C (of whom 2,700,000 are chronically infected), 1,250,000 Americans are infected with hepatitis B, and hepatitis A infection exceeds 20 cases per 100,000 citizens; 
Whereas approximately 10,000 to 15,000 Americans die annually from complications arising from chronic viral hepatitis infections; 
Whereas all viral hepatitis is preventable through education and immunization; 
Whereas viral hepatitis is typically asymptomatic, and therefore infected individuals may unknowingly transmit the virus to others; 
Whereas persons infected with hepatitis B or hepatitis C may not learn of their infection until 10 to 20 years later when complications arise from chronic viral hepatitis; 
Whereas hepatitis C infection is the largest single cause for liver transplantation and one of the principal causes of liver cancer and cirrhosis; 
Whereas vaccinations exist for hepatitis A and hepatitis B, and there is a need to promote immunizations, especially for those who are infected with other hepatitis viruses; 
Whereas no vaccine exists for hepatitis C, and treatments have limited success, making this infection among the most costly diseases with respect to health care costs, lost wages, and reduced productivity; 
Whereas approximately one quarter of HIV-infected persons in the United States are also infected with hepatitis C; 
Whereas hepatitis C infection progresses more rapidly to liver damage in HIV-infected persons and may impact the course and management of HIV infection; 
Whereas hepatitis C affects 1.5 percent of the United States population and is 2 to 3 times more common among African Americans and Hispanics than Caucasians; 
Whereas therapy for hepatitis C is evolving, and currently recommended regimens are effective in approximately 40 percent of patients; 
Whereas the response rate to therapy for hepatitis C in African Americans is much lower than in Caucasians; 
Whereas although end-stage liver disease is more common in minority individuals, those individuals are less likely to undergo liver transplantation; 
Whereas the survival rate after liver transplantation appears to be lower for African Americans than for Caucasians; 
Whereas early diagnosis can lead to the possibility of preventing further transmission of viral hepatitis; 
Whereas prevention education and other preventive measures, such as vaccination, can lead to the prevention of viral hepatitis; and 
Whereas the Congress as an institution, and Members of the Congress as individuals, are in unique positions to help raise public awareness about the need for increased funding for prevention education and immunization for hepatitis A and B, and increased research on viral hepatitis: Now, therefore, be it 
 
That it is the sense of the Congress that— 
(1)national and community organizations and health care providers should be applauded for their role in promoting awareness about viral hepatitis and the importance of early detection, prevention education, other preventive measures (such as vaccination), and ongoing screening; 
(2)the Federal Government, with respect to viral hepatitis, has a responsibility— 
(A)to endeavor to raise awareness about the importance of prevention education, other preventive measures (such as vaccination), counseling, and appropriate treatment; 
(B)to increase funding for prevention education, other preventive measures (such as vaccination), and research, in order that the transmission of viral hepatitis is reduced and early detection of viral hepatitis is promoted; 
(C)to increase efforts to find more effective treatments and cures; and 
(D)to continue to consider ways to improve access to high-quality health care services for the early detection and treatment of viral hepatitis; 
(3)the Director of the National Institute of Diabetes and Digestive and Kidney Diseases should continue to take a leadership role in the fight against viral hepatitis through the expansion of basic, clinical, and genetic research; and 
(4)the Director of the Centers for Disease Control and Prevention should give priority consideration to the establishment of a national viral hepatitis roundtable that is aimed at providing leadership, support, and organization for viral hepatitis prevention, education, and treatment, and that includes representatives of the Federal Government and private, nonprofit organizations that play a role in hepatitis prevention, education, treatment, and advocacy. 
 
